Citation Nr: 1010177	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  04-25 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from April 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating.  The appellant submitted a Notice 
of Disagreement with the assigned rating and timely perfected 
his appeal in June 2004.  Jurisdiction of the appellant's 
claim was subsequently transferred to the Cleveland, Ohio RO.

In May 2007, the appellant presented sworn testimony during a 
personal hearing in Cleveland, Ohio, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the appellant's claims file.

In December 2007, the Board denied the appellant's claim of 
entitlement to an initial disability rating in excess of 30 
percent for PTSD.  The appellant subsequently submitted a 
Notice of Appeal to the United States Court of Appeals for 
Veterans Claims (Court), indicating his disagreement with the 
denial of his claim.  The Court issued an April 2009 Order 
vacating the December 2007 Board decision and remanded the 
appeal for readjudication consistent with the parties' Joint 
Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In accordance with the April 2009 Court Order, the Board 
finds that additional evidentiary development is necessary.

The appellant filed his original claim of entitlement to 
service connection for PTSD in July 2003.  In conjunction 
with that claim, he was afforded a VA psychiatric examination 
in October 2003.  Based on these findings, the appellant was 
awarded service connection and assigned a 30 percent 
disability rating.  Following the appellant's disagreement 
with this assigned percentage, the appellant was afforded a 
second VA examination in April 2006.  Based on these 
findings, the appellant's 30 percent disability rating for 
PTSD was continued.  

The appellant essentially contends that his service-connected 
disability has since increased in severity.  In particular, 
the appellant references a VA outpatient treatment note dated 
in April 2006, at which time his Global Assessment of 
Functioning (GAF) was noted to be 48, when his VA examination 
report noted a GAF score of 60.  Thereafter, a May 2007 note 
from his VA physician indicated that the appellant's 
condition continued to worsen.  Accordingly, the Board finds 
that a contemporaneous VA medical examination is warranted.  
See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty 
to assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse]; see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions must be addressed by an appropriately 
qualified specialist.  See 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all 
additional treatment records not 
already of record pertaining to the 
appellant from VA dated from April 2006 
to the present.  The RO should also ask 
the appellant to identify all 
psychiatric treatment from April 2006 
to the present, and should attempt to 
obtain any identified treatment 
records.  Any such treatment records so 
obtained should be associated with the 
claims file.

2.  The RO should then schedule the 
appellant for a psychiatric examination 
to evaluate the current severity of his 
PTSD.  A report of the examination 
should be prepared and associated with 
the appellant's claims file.

3.  Thereafter, the RO must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinion to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

4.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, the RO should again review 
the record and readjudicate the 
appellant's claim.  If the decision 
remains unfavorable to the appellant, a 
Supplemental Statement of the Case 
(SSOC) should be prepared.  The 
appellant and his representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


